 Case 1:20-cv-00244-JB-N Document 1 Filed 04/27/20 Page 1 of 5           PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


LIZZIE M. WATKINS,
                         Plaintiff,

       v.                                      CASE ACTION 20 – 244

CSA EQUIPMENT COMPANY,
LLC,

                       Defendant.


                                      COMPLAINT

      Comes now the Plaintiff Lizzie M. Watkins, and files this Complaint against

the Defendant as follows:

           INTRODUCTORY AND JURISDICTIONAL STATEMENT

      This is action seeks principally declaratory and injunctive relief, back pay,

compensatory damages, and other relief to redress discrimination in employment.

      The Plaintiff institutes this action pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. Section 2000-e et seq., as amended by the Civil Rights Act

of 1991.

      This Court has federal-question jurisdiction pursuant to 28 U.S.C. Sections

1331 and 1343. In addition, this Court also has subject matter jurisdiction pursuant

to 28 U.S.C. Sections 2201 and 2202 relating to declaratory judgments.

                                          1
 Case 1:20-cv-00244-JB-N Document 1 Filed 04/27/20 Page 2 of 5           PageID #: 2



      Pursuant to 28 U.S.C. Section 1391(b), venue is proper in the United States

District Court for the Southern District of Alabama, Southern Division, wherein the

Plaintiff resides and where all adverse actions against the Plaintiff occurred.



                                          II
                                     PARTIES


      1.     Plaintiff is female, and has been an employee of the Defendant since

2010, when she was hired as a Warehouse Worker assigned to the Alabama State

Docks.

      2.     Defendant CSA Equipment Company LLC is a limited liability

company based in Mobile, Alabama, and engaged in the interstate and international

transportation of freight from the Alabama State Docks/Port of Mobile. On a daily

basis the Defendant employs over 100 full-time employees, and is therefore, a

covered employer under Title VII of the Civil Rights Act of 1964, as amended by

the Civil Rights Act of 1991.

                                         III

                           FACTUAL ALLEGATIONS

      3.     On or about September 13, 2018, Plaintiff was terminated by the

Defendant for allegedly failing to report an on-the-job accident.



                                          2
 Case 1:20-cv-00244-JB-N Document 1 Filed 04/27/20 Page 3 of 5            PageID #: 3



      4.     Later, when Plaintiff was successful in proving that she did in fact

report the accident immediately after it occurred, the Defendant changed the stated

reason for Plaintiff’s termination contending that the accident itself was the reason

for Plaintiff’s termination.

      5.     Plaintiff challenged her termination through a union grievance and

was successful in gaining reinstatement. However, the Defendant has failed or

refuses to pay Plaintiff the wages she loss due to Defendant’s unlawful actions.

      6.     Plaintiff contends that Defendant’s actions are discriminatory because

male employees have been involved in similar accidents, and in some cases, more

serious accidents, but did not suffer termination as a result of their actions.

      7.     Plaintiff contends that the Defendant treats female employees

differently than male employees even though they have engaged in the same

conduct, all in violation of Title VII of the Civil Rights Act of 1964, as amended.



                                        IV

             EXHUASTION OF ADMINISTRATIVE REMEDIES

        8.     Plaintiff filed a timely Charge of Discrimination against the

Defendant with the Equal Employment Opportunity Commission, and now files

this Compliant within Ninety (90) days of receiving his Notice of Rights.

Therefore, Plaintiff has exhausted his administrative remedies.


                                             3
 Case 1:20-cv-00244-JB-N Document 1 Filed 04/27/20 Page 4 of 5          PageID #: 4



                                     COUNT I

       Because of its actions as outlined above the Defendant has engaged in

unlawful employment discrimination based on sex in violation of Title VII of the

Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991.



                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against the Defendant as

follows:

      (a) A declaratory judgment that the Defendant has engaged in unlawful

discrimination base on set as set out in Count I above;

      (b) Award Plaintiff all back pay and benefits she is entitled from the date of

her termination up until the date of her reinstatement;

multiple distinct jobs he has been performing.

      (c) Award Plaintiff reasonable compensatory and punitive damages in the

amount of $300,000 for having to suffer the humiliation, stress, and embarrassment

of this unlawful treatment; and,

      (d) Award all costs and expenses in bringing this action, including a

reasonable attorney's fee; and such other alternate relief as the court may deem just

and proper.

TRIAL BY JURY REQUESTED.


                                          4
Case 1:20-cv-00244-JB-N Document 1 Filed 04/27/20 Page 5 of 5   PageID #: 5



                                 Respectfully Submitted,


                                 /s/ Ronnie L. Williams (WILLR6024)
                                 Williams & Associates
                                 814 St. Francis Street
                                 Mobile, Alabama 36602
                                 (251) 432-6985 (Tel.)
                                 (251) 432-6987 (Fax)
                                 rwilliams@williams-llc.com




                                    5
